    Case: 1:17-cv-05010 Document #: 92 Filed: 11/08/19 Page 1 of 3 PageID #:843




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

INTERNATIONAL EQUIPMENT
TRADING, LTD., an Illinois corporation,

               Plaintiff,                           Case No. 1:17-cv-05010

       v.                                           Honorable Marvin E. Aspen

ILLUMINA, INC.                                      Magistrate Judge M. David Weisman

               Defendant.

               JOINT MOTION TO ENTER CONFIDENTIALITY ORDER

       Plaintiff International Equipment Trading, Inc. (“IET”) and Defendant Illumina, Inc.

(“Illumina”) hereby file this joint motion for the Court to enter a Confidentiality Order. IET and

Illumina have submitted competing versions of proposed Confidentiality Orders through the

Court’s e-mail address for review and modification as appropriate. Copies of those competing

proposed Orders are also provided as exhibits attached to this motion.

       These two proposed Confidentiality Orders differ in three respects on which the parties

have not reached agreement, described more fully in the attached joint memorandum of law.

Prior to entering any Order, IET and Illumina ask the Court to resolve these three disputes and

each party provides its position on these disputes in the attached joint memorandum. Upon

resolving these disputes, the parties ask the Court to enter a Confidentiality Order reflecting its

decision on these three issues.

       As required by Local Rule 37.2, the parties and their attorneys listed below have met and

conferred on these disputes by telephone and over e-mail on various dates including September

6, 2019, but have been unable to reach agreement on the disputed issues due to no fault of

counsel.
    Case: 1:17-cv-05010 Document #: 92 Filed: 11/08/19 Page 2 of 3 PageID #:843




Dated: November 8, 2019         Respectfully submitted,

                          By:   /s/ Katherine A. Grosh
                                One of Its Attorneys

                                Howard L. Teplinsky (hteplinsky@lgattorneys.com)
                                Katherine A. Grosh (kgrosh@lgattorneys.com)
                                LEVIN GINSBURG
                                180 North LaSalle Street, Suite 3200
                                Chicago, Illinois 60601
                                (312) 368-0100

                                Counsel for Plaintiff International Equipment Trading, Ltd.

Dated: November 8, 2019         Respectfully submitted,

                          By:   /s/ Anita F. Stork
                                One of Its Attorneys

                                Anita F. Stork (astork@cov.com) (pro hac vice)
                                Jeffrey M. Davidson (jdavidson@cov.com) (pro hac vice)
                                COVINGTON & BURLING LLP
                                One Front Street
                                San Francisco, California 94111-5356
                                (415) 591-6000

                                Jacob D. Koering (koering@millercanfield.com)
                                MILLER, CANFIELD, PADDOCK, AND STONE, P.L.C.
                                225 West Washington Street, Suite 2600
                                Chicago, Illinois 60606
                                (312) 460-4272

                                Counsel for Defendant Illumina, Inc.




                                          2
    Case: 1:17-cv-05010 Document #: 92 Filed: 11/08/19 Page 3 of 3 PageID #:843




                            CERTIFICATE OF SERVICE

      I hereby certify that on November 8, 2019, I caused a true and correct copy of the

foregoing JOINT MOTION TO ENTER CONFIDENTIALITY ORDER to be served on all

Counsel of Record via the CM/ECF filing system of the Northern District of Illinois.


                                 /s/ Anita F. Stork

                                 Anita F. Stork (astork@cov.com) (pro hac vice)
                                 Jeffrey M. Davidson (jdavidson@cov.com) (pro hac vice)
                                 COVINGTON & BURLING LLP
                                 One Front Street
                                 San Francisco, California 94111-5356
                                 (415) 591-6000




                                            3
